This cause came on for further consideration upon the filing by respondent, Rees Davis, a.k.a. Rees Howell Davis, of an application for termination of probation.
The court coming now to consider its order of August 31,1994, and its order of September 26, 1995, in which the second year of respondent’s two-year suspension was stayed and respondent was placed on monitored probation for one year, on conditions, finds that respondent has substantially complied with those orders and with the provisions of Gov.Bar R. V(9).
THEREFORE, IT IS ORDERED by the court that the probation of Rees Davis, a.k.a. Rees Howell Davis, Attorney Registration No. 0024415, last known address in Mansfield, Ohio, be, and hereby is, terminated.
IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.
For earlier cases, see Richland Cty. Bar Assn. v. Davis (1994), 70 Ohio St.3d 148, 637 N.E.2d 896, and Richland Cty. Bar Assn. v. Davis (1995), 74 Ohio St.3d 1401, 655 N.E.2d 181.
Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Stratton, JJ., concur.